                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

DAMON MCCORMICK                                                                         PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:19-CV-P5-JHM

AMY BRADY et al.                                                                    DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Damon McCormick filed the instant pro se action under 42 U.S.C. § 1983. On

May 7, 2019, the Court entered an Order directing Plaintiff to file one superseding amended

complaint on a Court-supplied 42 U.S.C. § 1983 form containing all of his claims regarding his

most recent incarceration at Henderson County Detention Center (DN 23). That Order advised

Plaintiff that his superseding amended complaint would replace his original complaint (DN 1)

and the subsequent documents he had filed in this action (DNs 5, 6, 7, 10, 11, 13, 15, 18, & 21)

and that the Court would conduct an initial review of the superseding amended complaint only.

On May 20, 2019, Plaintiff filed a motion which the Court construed as a motion to reconsider

that Order. On June 24, 2019, the Court entered an Order denying Plaintiff’s motion to

reconsider but providing Plaintiff with an additional 30 days to comply with DN 23 by filing one

superseding amended complaint (DN 27).

       More than 30 days have passed, and Plaintiff has failed to comply with the Court’s Order

or to otherwise take any action in this case. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support
leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,

951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,

for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,

there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Upon review, the Court finds that Plaintiff’s failure to comply with a straightforward

order, despite being warned that dismissal would occur without compliance, shows that Plaintiff

has abandoned any interest in prosecuting this action. Therefore, this action will be dismissed by

separate Order.

Date:   August 14, 2019




cc:     Plaintiff, pro se
        Defendants
        Henderson County Attorney
4414.011




                                                 2
